DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 04/03/2020.
Claims 51-75 are pending o which claims 51, 67 and 74 are independent.
The IDS(s) filed on 05/04/20, 07/01/20, 09/24/20, 11/09/20, 12/16/20, 03/31/21, 06/24/21, 10/20/21, 11/18/21, 12/12/21, and 05/26/2022 is being considered.
The earliest priority date for the pending claims is set to 10/25/17 as only Provisional of 62/576818 supports the pending independent claims.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Applicants Applicant's arguments filed 03/22/22 have been fully considered but they are not persuasive. 
On pages 7-8 of the Remarks, the Applicant mentions the interview conducted with the examiner on 03/16/22 and the agreement reached with the examiner to consider all arguments to be filed in the response sincerely and with open mind.  
	The examiner after seriously considering the arguments presented by the Applicant during the interview indicated in the interview summary that the arguments presented were not persuasive in the hopes that Applicant will have alternative arguments or amendments. 
	 However the Applicant has amended the independent claims and has presented the same arguments already presented during the interview and hence the same arguments repeated in the response filed on 03/22/22 has not been found persuasive as described below.
Applicant indicates the amended limitations reciting “…field according to a predefined EDMG MCS field definition Table, wherein the predefined EDMG MCS field definition Table defines a differential EDMG MCS field setting to be applied for any total count of spatial streams that is greater than 1 and equal to or less than 8, wherein generation of the EDMG MCS field comprises:…” and incorporated in independent claims 51, 67 and 74 is not taught by the primary reference, Handte, as detailed in the Remarks filed on 03/22/22 in pages 9-11 and in particular in lines 8-17 on page 11.
	In the last paragraph of page 11 of the Remarks, Applicant argues specifically Handte is deficient in teaching “…generating the EDMG MCS field according to a predefined EDMG MCS field definition Table, wherein the predefined EDMG MCS field definition Table defines a differential EDMG MCS field setting to be applied for any total count of spatial streams that is greater than I and equal to or less than 8.
Examiner’s Response:  The examiner respectfully disagrees with Applicant’s position that Handte fails to teach a table that defines a differential EDMG MCS field setting to be applied for any total count of spatial streams that is greater than I and equal to or less than 8 which is Applicant’s sole argument.
	The examiner had provided a detailed response to Applicant’s argument of such a table not being taught in the interview summary in the examiner’s interview summary mailed on 03/21/22.   Never the less, it is clear Handte teaches a table that defines a differential EDMG MCS field setting to be applied for any total count of spatial streams that is greater than 1 and equal to or less than 8 and is Table 7 in Handte’s disclosure.  In fact Handte’s Table 7 is identical to Applicant’s Table 9.  Given that Handte does indeed teach the amended limitations recited in each of the independent claim.   Further, even though the examiner relied on Handte’s table 7 to teach claim 51 and all other independent claims, the Applicant has not provided any reason why Handte’s Table 7 cannot teach the amended limitations and how Applicant’s Table 9 can be different than Handte’s Table 7.  Therefore, it is the position of the examiner that Handte still fully anticipates the independent claims.

Further, Applicant has amended dependent claim 60 to cleverly require the table recited in the independent claim 51 to start at counting 2 spatial streams and increment the count to 8 spatial streams and for each case identifying the number of differential EDMG MCS subfields to be set.  It is still the position of the examiner, given that Applicant’s table 9 is identical to Handte’s table 7, dependent claim 60 can fully be addressed by Handte’s table 7 as shown in the rejection below.  Namely if there are say 4/four spatial streams based on Handte’s Table 7 - there will be 4 total EDMG-MCS differential subfields starting at bits 5, 7, 9, and 11 and are EDMG-MCS1,  EDMG-MCS2, EDMG-MCS3 and EDMG-MCS4.   Hence Handte’s Table 7 like Applicant’s Table 9 fully addresses all limitations of dependent claim 60.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 74, Lines 5-6, recite “the means for generating the EDMG MCS field comprises means for generating the EDMG MCS field…”.   It is not clear to the examiner how the first recitation of “the means for generating the EDMG MCS field” differs from the second recitation “means for generating the EDMG MCS field”.  Further if the two recitations of “means for generating the EDMG MCS field” are the same still it is not clear to the examiner how a given means contains itself.  Therefore claim 74 is indefinite as its scope is not clear with respect to means for generating the EDMG MCS field.  Dependent claim 75 is also rejected for its dependency on claim 74 and having the same deficiency as the parent claim 74.
	For the purposes of examining claim 74, the recitation “the means for generating the EDMG MCS field comprises means for generating the EDMG MCS field…”.   simply reduces to “the means for generating the EDMG MCS field comprises:..”
				 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 51-75 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Handte et al (US20190305996 A1)
Regarding claim 51, Handte discloses an apparatus (i.e. Fig. 3 element 42 is a STA like a user device like laptop or mobile - see paragraph 56) comprising: a processor comprising logic and circuitry (per paragraph 103 processor and memory are included in STA 42 of Fig. 3) configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) (per paragraph 83 all STAs including STA 42 support EDMG and generate EDMG PPDU shown in Fig. 8) to: generate an EDMG Modulation and Coding Scheme (MCS) (Fig. 8 shows extended SC MCS capabilities and in Fig. 13 an EDMG PPDU for SU having MCS info stored in EDMG-Header A and in Fig. 14 EDMG PPDU for MU is shown where MCS info is set in EDMG-Header B) field according to a predefined EDMG MCS field definition Table, wherein the predefined EDMG MCS field definition Table (i.e. See Table 7 which is identical to Applicant’s Table 9) defines a differential EDMG MCS field setting (See Table 7 subfields ranging from Differential EDMG-MCS1 to Differential EDMG-MCS-8) to be applied for any total count of spatial streams that is greater than 1 and equal to or less than 8 (See paragraph 77 indicating the differential EDMG-MCS fields are for spatial streams ranging from 1 to 8) , wherein generation of the EDMG MCS field comprises: setting in the EDMG MCS field a base MCS subfield to indicate a base MCS (See Table 7 base MCS subfield with number of bits 5 ); and setting in the EDMG MCS field a plurality of differential EDMG MCS subfields (See Table 7 with differential EDMG MCS subfields all for spatial streams - paragraphs 76-77)  corresponding to a plurality of spatial streams, respectively, wherein a differential EDMG MCS subfield corresponding to a spatial stream is set to indicate an MCS for the spatial stream based on the base MCS (See Table 7 explaining the relativity between the base EDMG MCS and Differential MCS by indicating the Differential EDMG MCS are higher by the indicated or set order the EDMG Base MCS)  ; and transmit an EDMG Physical layer Protocol Data Unit ( PPDU) based on the plurality of spatial streams, the EDMG PPDU comprising an EDMG header field comprising the EDMG MCS field; and a memory to store information processed by the processor.(See Figs. 13 and 14 where the EDMG PPDU comprising a header field the EDMG MCS field and subfields is transmitted per paragraphs 71and 72. See paragraph 103 on processor and memory ) 
Regarding claim 67, Handte discloses a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor (see paragraph 103 on all devices having memory and processor) , enable the at least one processor to cause an Enhanced Directional Multi- Gigabit (DMG) (EDMG) wireless communication station (STA) (per paragraph 83 all STAs including STA 42 of Fig. 3  support EDMG and generate EDMG PPDU shown in Fig. 8)  to:
generate an EDMG Modulation and Coding Scheme (MCS)(Fig. 8 shows extended SC MCS capabilities and in Fig. 13 an EDMG PPDU for SU having MCS info stored in EDMG-Header A and in Fig. 14 EDMG PPDU for MU is shown where MCS info is set in EDMG-Header B) field according to a predefined EDMG MCS field definition Table, wherein the predefined EDMG MCS field definition Table (i.e. See Table 7 which is identical to Applicant’s Table 9) defines a differential EDMG MCS field setting (See Table 7 subfields ranging from Differential EDMG-MCS1 to Differential EDMG-MCS-8) to be applied for any total count of spatial streams that is greater than 1 and equal to or less than 8 (See paragraph 77 indicating the differential EDMG-MCS fields are for spatial streams ranging from 1 to 8) , wherein generation of the EDMG MCS field comprises: setting in the EDMG MCS field a base MCS subfield to indicate a base MCS (See Table 7 base MCS subfield with number of bits 5 ); and setting in the EDMG MCS field a plurality of differential EDMG MCS subfields (See Table 7 with differential EDMG MCS subfields all for spatial streams - paragraphs 76-77)  corresponding to a plurality of spatial streams, respectively, wherein a differential EDMG MCS subfield corresponding to a spatial stream is set to indicate an MCS for the spatial stream based on the base MCS (See Table 7 explaining the relativity between the base EDMG MCS and Differential MCS by indicating the Differential EDMG MCS are higher by the indicated or set order the EDMG Base MCS)  ; and transmit an EDMG Physical layer Protocol Data Unit (PPDU) based on the plurality of spatial streams, the EDMG PPDU comprising an EDMG header field comprising the EDMG MCS field; and a memory to store information processed by the processor.(See Figs. 13 and 14 where the EDMG PPDU comprising a header field the EDMG MCS field and subfields is transmitted per paragraphs 71and 72. See paragraph 103 on processor and memory ) 
Regarding claim 74, Handte discloses an apparatus (i.e. Fig. 3 element 42 is a STA like a user device like laptop or mobile - see paragraph 56) comprising:
	means for (see paragraph 103 on processor/memory and algorithm in paragraphs 71-73) generating an EDMG Modulation and Coding Scheme (MCS) field at an EMDG wireless communication station (STA) (Fig. 8 shows extended SC MCS capabilities and in Fig. 13 an EDMG PPDU for SU having MCS info stored in EDMG-Header A and in Fig. 14 EDMG PPDU for MU is shown where MCS info is set in EDMG-Header B) according to a predefined EDMG MCS field definition Table, wherein the predefined EDMG MCS field definition Table (i.e. See Table 7 which is identical to Applicant’s Table 9) defines a differential EDMG MCS field setting (See Table 7 subfields ranging from Differential EDMG-MCS1 to Differential EDMG-MCS-8) to be applied for any total count of spatial streams that is greater than 1 and equal to or less than 8 (See paragraph 77 indicating the differential EDMG-MCS fields are for spatial streams ranging from 1 to 8) , wherein the means for generating the EDMG MCS field comprises means for generating the EDMG MCS field by:
	setting in the EDMG MCS field a base MCS subfield to indicate a base MCS (See Table 7 base MCS subfield with number of bits 5 ); and setting in the EDMG MCS field a plurality of differential EDMG MCS subfields (See Table 7 with differential EDMG MCS subfields all for spatial streams - paragraphs 76-77)  corresponding to a plurality of spatial streams, respectively, wherein a differential EDMG MCS subfield corresponding to a spatial stream is set to indicate an MCS for the spatial stream based on the base MCS (See Table 7 explaining the relativity between the base EDMG MCS and Differential MCS by indicating the Differential EDMG MCS are higher by the indicated or set order the EDMG Base MCS) ;
and means for causing(see paragraph 103 on processor/memory and algorithm in paragraphs 71-73) to transmit an EDMG Physical layer Protocol Data Unit ( PPDU) based on the plurality of spatial streams, the EDMG PPDU comprising an EDMG header field comprising the EDMG MCS field; and a memory to store information processed by the processor.(See Figs. 13 and 14 where the EDMG PPDU comprising a header field the EDMG MCS field and subfields is transmitted per paragraphs 71and 72. See paragraph 103 on processor and memory ) 
Regarding claim 52, Handte discloses the apparatus of claim 51, wherein the base MCS subfield is to indicate a lowest index of an MCS to define MCSs for the plurality of spatial streams. (See Table 7 Base MCS has the lowest value of zero)
Regarding claim 53, Handte discloses the apparatus of claim 51, wherein the differential EDMG MCS subfield comprises a value to indicate a change relative to the base MCS. (See Table 7 where differential EDMG MCS has a higher order/value than base MCS and is defined relative to the base MCS)
Regarding claim 54, Handte discloses the apparatus of claim 51 configured to cause the EDMG STA to set the differential EDMG MCS subfield to “0” to indicate that the MCS for the spatial stream comprises a same modulation as the base MCS.(See once more Table 7 again in the Description section states if a differential EDMG MCS value is zero it will be same modulation as the base MCS. See the description in the last column of table 7)
Regarding claim 55,  Handte discloses the apparatus of claim 51 configured to cause the EDMG STA to set the differential EDMG MCS subfield to “1” to indicate that the MCS for the spatial stream comprises a modulation, which is one order higher than a modulation of the base MCS.(See Table 7 in the description section stating the limitation verbatim in line 6. See the description in the last column of table 7 )
Regarding claim 56, Handte discloses the apparatus of claim 51 configured to cause the EDMG STA to set the differential EDMG MCS subfield to “2” to indicate that the MCS for the spatial stream comprises a modulation, which is two orders higher than a modulation of the base MCS. (See Table 7 again in the description section. See the description in the last column of table 7 )
Regarding claim 57, Handte discloses The apparatus of claim 51 configured to cause the EDMG STA to set the differential EDMG MCS subfield to “3” to indicate that the MCS for the spatial stream comprises a modulation, which is three orders higher than a modulation of the base MCS. (See Table 7 again in the description section .See the description in the last column of table 7)
Regarding claim 58, Handte discloses the apparatus of claim 51, wherein all MCSs for the plurality of spatial streams have a same code rate as the base MCS. (See Table 7 again in the description section describing same code rate for spatial streams 1-3 in an exact manner defined in Applicant’s Table 9)
Regarding claim 59, Handte discloses the apparatus of claim 51, wherein the base MCS subfield comprises 5 bits, and the differential EDMG MCS subfield comprises two bits. (See Table 7 Column 2 again in the description section. See the description in the last column of table 7 )
Regarding claim 60, Handte discloses the apparatus of claim 51, wherein 
predefined EDMG MCS field definition Table  (See Table 7 identical to Applicants table 9) defines that:
for a total count of 2 spatial streams, 2 differential EDMG MCS subfields are to be set; (there will be 2 total EDMG-MCS differential subfields starting at bits 5 and 11 and are EDMG-MCS1 and EDMG-MCS2)
for a total count of 3 spatial streams, 3 differential EDMG MCS subfields are to be set;
(there will be 3 total EDMG-MCS differential subfields starting at bits 5, 7, and 9 and are EDMG-MCS1,  EDMG-MCS2, and  EDMG-MCS3. )
for a total count of 4 spatial streams, 4 differential EDMG MCS subfields are to be set;
(there will be 4 total EDMG-MCS differential subfields starting at bits 5, 7, 9, and 11 and are EDMG-MCS1,  EDMG-MCS2, EDMG-MCS3 and EDMG-MCS4.   )
for a total count of 5 spatial streams, 5 differential EDMG MCS subfields are to be set;
(there will be 5 total EDMG-MCS differential subfields starting at bits 5, 7, 9, 11 and 13 and are EDMG-MCS1,  EDMG-MCS2, EDMG-MCS3, EDMG-MCS4, and EDMG-MCS5. )
for a total count of 6 spatial streams, 6 differential EDMG MCS subfields are to be set;
(there will be 6 total EDMG-MCS differential subfields starting at bits 5, 7, 9, 11, 13 and 15 and are EDMG-MCS1,  EDMG-MCS2, EDMG-MCS3, EDMG-MCS4, EDMG-MCS5 and EDMG-MCS6.)
for a total count of 7 spatial streams, 7 differential EDMG MCS subfields are to be set;
(there will be 7 total EDMG-MCS differential subfields starting at bits 5, 7, 9, 11, 13, 15 and 17 and are EDMG-MCS1,  EDMG-MCS2, EDMG-MCS3, EDMG-MCS4, EDMG-MCS5, EDMG-MCS6 and EDMG-MCS7 )
and for a total count of 8 spatial streams, 8 differential EDMG MCS subfields are to be set (there will be 8 total EDMG-MCS differential subfields starting at bits 5, 7, 9, 11, 13, 15, 17 and 19 and are EDMG-MCS1,  EDMG-MCS2, EDMG-MCS3, EDMG-MCS4, EDMG-MCS5, EDMG-MCS6, EDMG-MCS7 and EDMG-MCS8)



Regarding claim 61, Handte discloses The apparatus of claim 51, wherein the EDMG MCS field comprises eight 2- bit differential EDMG MCS subfields.(See Table 7 column 2 with eight two-bit entries) 
Regarding claim 62, Handte discloses the apparatus of claim 51, wherein the EDMG header field comprises an EDMG Header A of the EDMG PPDU.(See Table 5, 4th entry)
Regarding claim 63, Handte discloses The apparatus of claim 51, wherein the EDMG PPDU comprises an EDMG Multi User (MU) PPDU for a plurality of users(See Paragraph 69 and Figs. 13 and 14), the EDMG header comprising an EDMG Header B (Figs 13 and 14).for a user of the plurality of users.(See Table 5, Figs. 13& 14 , and paragraphs  69 and 71-73) 
Regarding Claim 64, Handte discloses The apparatus of claim 51 configured to cause the EDMG STA to transmit the EDMG PPDU over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45GHz.(See Table 8 value for channel 1is at least 2.16 GHz where the base channel for OFDMA/WLAN is above  45 GHZ - see paragraphs 3, 53, and 69)
Regarding claim 65, Handte discloses The apparatus of claim 51 comprising a radio, the processor configured to cause the radio to transmit the EDMG PPDU. (see paragraphs 72, 83 and 103)
Regarding claim 66, Handte causes The apparatus of claim 65 comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system (see paragraph 103)
Regarding claim 68, Handte discloses The product of claim 67, wherein the base MCS subfield is to indicate a lowest index of an MCS to define MCSs for the plurality of spatial streams. . (See Table 7 Base MCS has the lowest value of zero. See the description in the last column of table 7)
Regarding claim 69, Handte discloses The product of claim 67, wherein the differential EDMG MCS subfield comprises a value to indicate a change relative to the base MCS. (See Table 7 where differential EDMG MCS has a higher order/value than base MCS and is defined relative to the base MCS)
Regarding claim 70, claim 70 is rejected in the same scope as claim 58.
Regarding claim 71, claim 71 is rejected in the same scope as claim 59.
Regarding claim 72, claim 72 is rejected in the same scope as claim 61.
Regarding claim 73, claim 73 is rejected in the same scope as claim 62.
Regarding claim 75, claim 75 is rejected in the same scope as claim 53.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HABTE MERED/Primary Examiner, Art Unit 2474